Citation Nr: 1211522	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and May 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The Board recognizes that, following the most recent adjudication of his hearing loss and tinnitus claims in the April 2008 statement of the case, the Veteran submitted additional copies of his service medical records.  That additional evidence was not accompanied by a waiver of RO review. As a general matter, the Board is prohibited from considering evidence submitted after a final adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Nevertheless, exceptions apply where, as here, the new submissions are duplicative of evidence already of record.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Accordingly, the Board finds it unnecessary to remand the Veteran's hearing loss and tinnitus claims to the RO so that it may review copies of documents it already considered prior to the certification of the appeal.  

The Veteran's claim for an initial increased rating for PSTD is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss and tinnitus are related to his conceded in-service exposure to acoustic trauma or any other aspect of his active service. 



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2011).  

Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & 2011); 38 C.F.R. § 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test. 38 C.F.R. § 4.85 (2011)

In this case, the Veteran contends that he developed disabling hearing loss and tinnitus as a result of in-service acoustic trauma.  Specifically, he claims that, while serving as a mechanic in the artillery, he was routinely exposed to noise from small arms, grenades, and other explosive devices.  

The Board acknowledges that the Veteran is competent to report a history of in-service acoustic trauma.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is corroborated by his service personnel records, which confirm that he served in a military occupational specialty (armament specialist) that is traditionally associated with noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board accepts his lay assertions as evidence that the claimed noise exposure did occur, and concludes that he was exposed to acoustic trauma while on active duty.  

The Veteran's in-service noise exposure supports his contention of the incurrence of hearing loss during active duty.  However, in order to establish service connection, the evidence still needs to show a nexus linking that disorder to an in-service injury.

The Veteran's service medical records show that, on his August 1964 service entrance examination, he did not report any history of hearing problems.  Nor were any such problems shown on audiological testing, which yielded the following results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
NA
15
LEFT
25
20
10
NA
15
	
Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.

The Veteran's subsequent service medical records are negative for any complaints or clinical findings of hearing loss or related ear problems.  Moreover, no such problems were contended or shown during his March 1967 service separation examination.  On the contrary, at that time the Veteran denied any history of hearing loss, running ears, or ear, nose and throat trouble.  He also scored a 15/15 on a whisper voice test, which was considered normal.  The Board acknowledges that the Veteran has since asserted that technique for assessing hearing did not include audiometric data and therefore was not a reliable indicator of hearing loss.  Nevertheless, in the absence of any other subjective or objective findings of hearing problems on separation, the Board finds that chronicity in service is not established with respect to the Veteran's hearing loss and tinnitus claims.  Therefore, a continuity of symptoms after discharge is required to support those claims.  38 C.F.R. § 3.303(b) (2011).  

While the Veteran now asserts that he has experienced progressively worsening hearing problems since leaving service, the first evidence of treatment for any hearing problems is dated in June 2007.  At that time, the Veteran underwent audiological testing, which yielded clinical results consistent with a diagnosis of bilateral hearing loss.  However, it does not appear that the June 2007 examination was conducted in accordance with the Maryland CNC test.  Nor was it administered by a licensed audiologist.  Therefore, the Board finds that examination is not adequate for VA rating purposes.  38 C.F.R. §§ 3.385,4.85 (2011).

The record thereafter shows that the Veteran was afforded a VA audiological examination in which he described his history of in-service acoustic trauma and denied any significant post-service occupational or recreational noise exposure.  Audiological testing revealed evidence of disabling bilateral hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
70
LEFT
20
30
35
45
75

Speech recognition, assessed using the Maryland CNC test, was 100 percent in the Veteran's right ear and 96 percent in his left.

Based on the above clinical findings, the examining VA audiologist concluded that the Veteran met the diagnostic criteria for bilateral hearing loss and tinnitus.  However, that examiner opined that neither disorder was attributable to the Veteran's in-service noise exposure or to any other aspect of his active duty.  In support of that opinion, the audiologist noted that a review of the Veteran's claims folder was devoid of any evidence of hearing problems in service or for many years thereafter.  Moreover, that clinician indicated that the Veteran's particular hearing problems were not the type that would suddenly manifest years after the purported noise exposure had ceased. 

In an attempt to refute the examiner's findings, the Veteran submitted a copy of a March 2010 VA Training Letter 10-02 indicating, as a general matter, that the "onset of tinnitus may be gradual or sudden, and individuals are often unable to identify when [the disorder] began."  However, the Veteran did not submit any medical opinion or other evidence that specifically linked his hearing loss and tinnitus to service.  Nor did he provide any information on that would enable VA to obtain such evidence on his behalf.  Consequently, the Board finds that any information that may have been elicited in support of the Veteran's claims has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and  skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as  adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the October 2007 VA opinion is the most probative and persuasive evidence of record.  It was based on the examiner's thorough and detailed examination of the Veteran and a review of his pertinent medical history, and the examiner provided a rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, while mindful that the examination report is now more than four years old, the Board nevertheless observes that it constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issues on appeal.  Further, there are no other contrary competent medical opinions of record.  Thus, the Board finds that an additional VA examination is not required with respect to the Veteran's hearing loss claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the preponderance of the evidence does not support a finding in favor of granting service connection for the Veteran's bilateral hearing loss or tinnitus.  On the contrary, the preponderance of the evidence weighs against such a finding as the October 2007 VA examiner specifically determined that it was less likely than not that the Veteran's reported in-service acoustic trauma caused or contributed to his current bilateral hearing and tinnitus.  For the reasons outlined above, that opinion carries great probative weight.  Moreover, the Veteran has not presented any competent evidence linking his current hearing loss and tinnitus to his conceded in-service acoustic trauma.  

The Board recognizes that the Veteran now contends that the evidence of record shows a continuity of symptoms after discharge that supports his hearing loss and tinnitus claims.  However, no disabling hearing loss or tinnitus was noted on the Veteran's separation examination and the first valid clinical evidence of such problems is dated in October 2007, more than 39 years after his discharge from active duty.  Moreover, while the Veteran has submitted a prior private examination report suggesting disabling hearing loss, that report, for the reasons previously noted, is not adequate for rating purposes.  Even if the Board were to consider that June 2007 report probative, however, the record would still not show that the Veteran's hearing loss and tinnitus manifested for many years after he left service.  In view of the lengthy period without complaints, diagnoses, or treatment related to hearing disorders, there is no evidence of a continuity of symptomatology, and that weighs heavily against the Veteran's claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, invalidate the Veteran's lay assertions regarding a continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nevertheless, the Board considers it significant that the Veteran has not provided any explanation for his delay in seeking treatment for hearing loss and tinnitus.  Accordingly, the Board has no discretion but to consider the long time gap between the Veteran's service discharge and his initial complaints of hearing loss as a factor against his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between active service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his current hearing disorders. The October 2007 VA examiner's opinion, which the Board considers highly probative and persuasive, expressly indicates that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to any in-service acoustic trauma.  Moreover, the other competent evidence of records does not relate those disorders to any other aspect of his active service.  Accordingly, the Board finds that direct service connection for hearing loss is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board recognizes that the Veteran has attempted to support his claims by submitting a copy of a VA Training Letter, which suggests that tinnitus may develop gradually after prolonged noise exposure.  However, that training letter does not address the specific facts of the Veteran's claims and, thus, is insufficient to establish the required nexus in this case.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

Additionally, the Board is cognizant of the Veteran's contentions that he has a long history of hearing loss and tinnitus, which first became noticeable in service.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  Moreover, the Board finds that the Veteran has submitted competent evidence of in-service noise exposure.  Further, the Veteran is competent, as a layperson, to give evidence about the hearing loss and related symptoms that he has experienced during active service.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the Veteran's current contention that his hearing loss and tinnitus first became apparent in service is inconsistent with the service separation examination report in which he expressly denied any hearing problems while on active duty.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board further acknowledges that the Veteran is competent to testify as to the presence of current hearing problems and his lay statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that the Veteran relates his current symptoms to service, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence, lack sufficient probative value to establish a nexus between his current problems and his service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss and tinnitus are related to any in-service acoustic trauma or to any other aspect of his service.  Therefore, the Board concludes that those disorders were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran has been afforded a VA examination in support of his claims.  He also has been provided with an opportunity to testify at a Board hearing, which he has voluntarily declined.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the issue of an increased initial rating for PTSD, the Veteran filed a timely June 2011 notice of disagreement with the May 2011 rating decision granting service connection and assigning a 10 percent rating for that psychiatric disorder.  However, it does not appear that the RO has yet issued a statement of the case with respect to his PTSD claim.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the Veteran's claim for an initial increased rating for PTSD and informs him of his appeal rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


